Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or price at the time of exportation of the binocular-speetaclejpowerseopes covered by the invoices and entries herein at which such or similar .'merchandise was freely offered for sale to all purchasers in the principal markets of the country from^which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including all costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was 20(6 each, net packed, and that there was no higher foreign value for such or similar merchandise herein at the time of the exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
*483On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the binocular-spectacle powerscopes here involved, and that such value was 20 cents each, net, packed.
Judgment will be entered accordingly.